Title: Journey to the French Commandant: Narrative
From: Washington, George
To: 

 On Wednesday the 31st. of October 1753 I was Commission’d & appointed by the Honble. Robert Dinwiddie Esqr. Governor &ca. of Virginia To visit & deliver a Letter to the Commandant of the French Forces on the Ohio, & set out on the intended Journey the same Day. The next I arriv’d at Fredericksburg, & engag’d Mr. Jacob Vanbraam, Interpreter,
   
   Jacob Van Braam, born about 1729 in Bergen op Zoom, Holland, had come to America in 1752, where he solicited employment as a teacher of French (Md. Gaz., 30 July 1752). In 1753 he was living in the vicinity of Fredericksburg. For his subsequent career, see entry for 2 April 1754.

 & proceeded with him to Alexandria where we provided Necessaries. From thence we went to Winchester & got Baggage Horses &ca. & from there we pursued the new Road to Wills Creek,
   
   Now Cumberland, Md.

 where we arriv’d the 14th: of November. Here I engag’d Mr. Gist
   
   Christopher Gist (c.1706–1759), a prominent figure on the Virginia-Pennsylvania frontier, was born in Maryland. After early experience in surveying and exploration, he was living in northwestern North Carolina when approached in 1750 by the Ohio Company and engaged to explore the Ohio country as far as the mouth of the Scioto River. In 1751 he carried on further explorations as far south as the Great Kanawha and in 1752 represented the Ohio Company at the Logstown council. By 1753 he had settled on the frontier near the present site of Brownsville, Pa., but soon moved to a new settlement near Mount Braddock, Pa. GW later wrote concerning him: “He has had extensive dealings with the Indians, is in great esteem among them; well acquainted with their manners and customs, is indefatigable, and patient: most excellent qualities indeed, where indians are concerned! And, for his capacity, honesty and zeal, I dare venture to engage” (GW to John Robinson, 30 May 1757, DLC:GW).

 to Pilot us out, & also hired four others as Servitors (vizt.) Barnaby Currin, & John McGuier (Indian Traders) Henry Steward, & William Jenkins;
   
   Barnaby Currin was a Pennsylvania trader who had been associated in the Indian trade with George Croghan. In 1750 he accompanied Gist on his explorations for the Ohio Company (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 35). Toner notes that McGuire (McGuier) served as a soldier from Fairfax County in 1754 (DLC: Toner Collection). Jenkins was frequently employed by Dinwiddie as a messenger.

 & in Company with those Persons I left the Inhabitants the Day following. The excessive Rains & vast Quantity of Snow that had fallen prevented our reaching Mr. Frazer’s, an Indian Trader at the Mouth of Turtle Creek, on Monongehela, ’til Thursday.
   
   John Fraser (Frazier), a Pennsylvania gunsmith and Indian trader, had established a trading post at Venango in the 1740s. Forced to leave by a French force that occupied the post in 1753, he resumed his trading operations at another trading post he had already established at the mouth of Turtle Creek on the Monongahela about ten miles above the present site of Pittsburgh (DONEHOOGeorge P. Donehoo. A History of the Indian Villages and Place Names in Pennsylvania. Harrisburg, Pa., 1928., 235–36).

   22d: We were inform’d here, that Expresses were sent a few Day’s ago to the Traders down the River to acquaint them with the General’s Death,
   
   Pierre Paul de La Malgue, sieur de Marin (1692–1753), commandant of the French army on the Ohio during its advance into the Ohio country in 1753, died at Fort Le Boeuf 29 Oct. 1753. Shortly before his death the major part of the French forces were sent into winter quarters; most returned to Montreal, except for a garrison force in the frontier forts (KENTDonald H. Kent. The French Invasion of Western Pennsylvania, 1753. Harrisburg, Pa., 1954., 64).

 & return of Major Part of the French Army into Winter Quarters. The Waters were quite impassable, without Swimming our Horses, which oblig’d us to get the loan of a Canoe from Mr. Frazer, & to send Barnaby Currin & Henry Steward down Monongehela, with our Baggage to meet us at the Forks of Ohio, about 10 Miles to cross Allegany. As I got down before the Canoe, I spent some Time in viewing the Rivers, & the Land in the Fork, which I think extreamly well situated for a Fort; as it has the absolute Command of both Rivers. The Land at the Point is 20 or 25 Feet above the common Surface of the Water; & a considerable Bottom of flat well timber’d Land all around it, very convenient for Building. The Rivers are each a quarter of a Mile, or more, across, & run here very nigh at Right Angles; Allegany bearing N: E: & Monongehela S: E: The former of these two is a very rapid swift running Water the other deep & still, with scarce any perceptable Fall. About two Miles from this, on the S: E: Side of the River, at the Place where the Ohio Company intended to erect a Fort; lives Singess, King of the Delawars; We call’d upon him to invite him to Council at the Logstown.
   
   Shingas was a principal chief of the Turkey or Unalachtigo tribe of Delawares. At the time of GW’s visit to the frontier, Shingas was supporting the British, but he went over to the French after Braddock’s Defeat in 1755. The Ohio Company intended to erect a fort near McKee’s Rocks just below the present site of Pittsburgh. Shingas was apparently living near there or at the mouth of Chartiers Creek in 1753 rather than at Shingas Old Town (now Beaver, Pa.). Logstown was located about 18 miles below the Forks of the Ohio on the north bank of the river (near present-day Ambridge, Pa.) and was one of the chief Indian trading villages in the Ohio Valley. In 1752 it had been the site of the council between the tribes and commissioners appointed by Governor Dinwiddie to ratify the Treaty of Lancaster.

 As I had taken a good deal of Notice Yesterday of the Situation at the Forks; my Curiosity led me to examine this more particularly; & my Judgement [is] to think it greatly inferior, either for Defence or Advantages, especially the latter; For a Fort at the Forks wou’d be equally well situated on Ohio, & have the entire

Command of Monongehela, which runs up to our Settlements & is extreamly well design’d for Water Carriage, as it is of a deep still Nature; besides a Fort at the Fork might be built at a much less Expence, than at the other Place. Nature has well contriv’d the lower Place for Water Defence, but the Hill whereon it must stand, being a quarter of a Mile in Length, & then descending gradually on the Land Side, will render it difficult & very expensive making a sufficient Fortification there. The whole Flat upon the Hill must be taken in, or the Side next the Descent made extreamly high; or else the Hill cut away: otherwise the Enemy will raise Batteries within that Distance, without being expos’d to a single Shot from the Fort. Singess attended us to Logstown, where we arriv’d between Sunsetting & Dark, the 25th: Day after I left Williamsburg. We travel’d over some extream good & bad Land to get to this Place. As soon as I came into Town, I went to Monacatoocha
   
   Monacatoocha, a pro-English Oneida chief also known as Scarouady, apparently ranking only below the Half-King in authority. He had been sent by the Six Nations to superintend the Shawnee at Logstown.

 (as the Half King
   
   The Half-King, or Tanacharison, a Seneca chief, represented the Onondaga Council of the Six Nations among the Seneca. Considered one of the most reliable of England’s Indian allies, he was one of the most prominent of the Indian chiefs at the Treaty of Logstown in 1752 and accompanied GW on his 1754 expedition.

 was out at his hunting Cabbin on little Bever Creek, about 15 Miles off) & inform’d him, by John Davison Interpreter
   
   Davison was an experienced Indian interpreter, operating a trading business out of Logstown and generally acting as interpreter for the Half-King in his negotiations with the English and French. On occasion he was employed by the governor of Pennsylvania in negotiating with the Indians (PA. ARCH. COL. REC.Colonial Records of Pennsylvania. 16 vols. Harrisburg, 1840–53., 6:194). It is uncertain whether he joined the party at Logstown or whether GW acquired his services at Winchester, Cresap’s, or Wills Creek (see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:290 n.82). Pennsylvania trader George Croghan, not unprejudiced in his views of other traders, observed that he “talks a Little of ye Indian Languidge, and makes a great Deal of Disturbance” (PA. ARCH.Samuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 1st ser., 2:119).

 that I was sent a Messenger to the French General, & was ordered to call upon the Sachems of the Six Nations, to acquaint them with it. I gave him a String of Wampum, & a twist of Tobacco, & desir’d him to send for the Half King; which he promis’d to do by a Runner in the Morning, & for other Sachems. I invited him & the other Great Men present to my Tent, where they stay’d an Hour & return’d. According to the best Observations I cou’d make, Mr. Gist’s

new Settlement (which we pass’d by) bears about W: N: W: 70 Miles from Wills Creek, Shanapins,
   
   Gist’s “new Settlement” was above the headwaters of Red Stone Creek in the vicinity of present-day Mount Braddock, Pa.



   
   Shanopin’s Town was a Delaware village near the Forks of the Ohio. When Gist was there on his journey for the Ohio Company in 1750, he found about 20 families living in the village (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 34).

 or the Forks N: B[y]: W: or N: N: W: about 50 Miles from that; & from thence to the Logstown, the Course is nearly West, about 18 or 20 Miles; so that the whole Distance, as we went & computed it, is at least 135 or 40 Miles from our back Settlements.
   
   Gist also kept a diary account of the expedition’s movements from the time he joined the party on 14 Nov. His entries for the period 14–24 Nov. read as follows:



   
   “Wednesday 14 November, 1753.—Then Major George Washington came to my house at Will’s Creek, and delivered me a letter from the council in Virginia, requesting me to attend him up to the commandant of the French fort on the Ohio River.



   
   “Thursday 15.—We set out, and at night encamped at George’s Creek about eight miles, where a messenger came with letters from my son, who was just returned from his people at the Cherokees, and lay sick at the mouth of Conegocheague. But as I found myself entered again on public business, and Major Washington and all the company unwilling I should return I wrote and sent medicines to my son, and so continued my journey, and encamped at a big hill in the forks of Youghiogany, about eighteen miles.



   
   “Friday 16—The next day set out and got to the big fork of said river, about ten miles there.



   
   “Saturday 17.—We encamped and rested our horses, and then we set out early in the morning.



   
   “Sunday 18.—And at night got to my house in the new settlement, about twenty-one miles; snow about ancle deep.



   
   “Monday 19.—Set out, cross Big Youghiogany, to Jacob’s cabins, about twenty miles. Here some of our horses straggled away, and we did not get away until eleven o’clock.



   
   “Tuesday 20.—Set out, had rain in the afternoon; I killed a deer; travelled about seven miles.



   
   “Wednesday 21.—It continued to rain. Stayed all day.



   
   “Thursday 22.—We set out and came to the mouth of Turtle Creek, about twelve miles, to John Frazier’s; and he was very kind to us, and lent us a canoe to carry our baggage to the forks, about ten miles.



   
   “Friday 23.—Set out, rid to Shannopin’s town, and down Allegheny to the mouth of Monongahela, where we met our baggage, and swimmed our horses over Allegheny, and there encamped that night.



   
   “Saturday 24.—Set out; we went to king Shingiss, and he and Lawmolach [Lowmolach] went with us to the Logstown, and we spoke to the chiefs this evening, and repaired to our camp” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 80–81).

 25th: Came to Town four of ten French Men that Deserted from a Company at the Cuscusas, which lies at the Mouth of this

   River; I got the following Account from them. They were sent from New Orlians with 100 Men, & 8 Canoe load of Provisions, to this Place; where they expected to have met the same Number of Men, from the Forts this Side Lake Erie to convoy them, & the Horses up, but were not arriv’d when they ran off.
   
   Although it has been suggested (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:46) that GW is referring to the Indian village of Kuskuskies on Beaver Creek (New Castle, Pa.), it is probable that the deserters were from the French post of Kaskaskia on the Mississippi, above the mouth of the Ohio River. As Hugh Cleland has pointed out, GW notes that the deserters were “picked up by an English trader at Lower Shawnee Town (now Portsmouth, Ohio) and were heading for Philadelphia. If these men had deserted from Kuskuskies for Philadelphia and been picked up at Lower Shawnee Town, they had traveled two hundred miles in the wrong direction and towards the French settlements from which they were fleeing” (CLELANDHugh Cleland. George Washington in the Ohio Valley. Pittsburgh, 1955., 47–48).

 I enquir’d into the Situation of the French on the Mississippi, their Number, & what Forts they had Built: They inform’d me that there were four small Forts between New Orlians, & the Black Islands,
   
   Van Braam, in translating the deserter’s information, understood Isles Noires for Illinois, which was at that time an administrative district of the province of Louisiana.

 Garrison’d with about 30 or 40 Men, & a few small Pieces of Cannon in each. That at New Orlians, which is near the Mouth of the Mississippi, there is 35 Companies of 40 Men each, with a pretty strong Fort, mounting 8 large Carriage Guns; & at the Black Islands there is several Companies, & a Fort with 6 Guns. The Black Islands is about 130 Leagues above the Mouth of the Ohio, which is 150 above New Orlians: They also acquainted me, that there was a small Palisadoed Fort on the Ohio, at the Mouth of the Obaish,
   
   Either the deserters were misinformed, or Van Braam misinterpreted their information; the French had no fort at this place. The reference may have been to Vincennes.

 about 60 Leagues from the Mississippi: the Obaish heads near the West End of Lake Erie, & affords the Communication between the French on Mississippi, & those on the Lakes. These Deserters came up from the lower Shawnesse Town, with one Brown an Indian Trader, & were going to Philadelphia.
   
   Lower Shawnee Town was located near present-day Portsmouth, Ohio. The Indian trader was possibly James Brown, who signed a treaty with the Indians at Logstown in May 1751 (PA. ARCH. COL. REC.Colonial Records of Pennsylvania. 16 vols. Harrisburg, 1840–53., 5:532).

 About 3 o’Clock this Evening the Half King came to Town; I went up & invited him & Davison privately to my Tent, & desir’d him to relate some of the Particulars of his Journey to the French

Commandant, & reception there, & to give me an Account of the Way & Distance.
   
   In Sept. 1753 the Half-King and a representative group of Indians from the Ohio tribes had traveled to Presque Isle to warn the sieur de Marin against French expansion into the Ohio country. For an account of the meeting, see “Counseil tenu par des Tsonnontouans venus de la Belle-Rivière,” PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 53–58. The versions of the Half-King’s speeches and Marin’s replies reported in this source differ considerably from the account given to GW by the chief.

 He told me that the nearest & levelest Way was now impassable, by reason of the many large miry Savannas; that we must be oblig’d to go by Venango,
   
   Venango was an important French trading and supply post at the juncture of French Creek and the Allegheny River. It is now Franklin, Pa.

 & shou’d not get to the near Fort under 5 or 6 Nights Sleep, good Traveling. When he went to the Fort he said he was receiv’d in a very stern Manner by the late Commander, who ask’d him very abruptly, what he had come about, & to declare his Business; which he says he did in the following Speech. 
  FATHERS I am come to tell you your own Speeches, what your own Mouths have declar’d. FATHERS You in former Days set a Silver Bason before us wherein there was the Leg of a Beaver, and desir’d of all Nations to come & eat of it; to eat in Peace & Plenty, & not to be Churlish to one another; & that if any such Person shou’d be found to be a Disturber; I here lay down by the Edge

of the Dish a rod, which you must Scourge them with; & if Me your Father shou’d get Foolish in my old Days, I desire you may use it upon me as well as others.
NOW FATHERS it is you that is the Disturber in this Land, by coming & building your Towns, and taking it away unknown to us & by Force. FATHERS We kindled a Fire a long Time ago at a Place call’d Morail,
   
   Presumably the Half-King is referring to the council held at Montreal in 1732 between the French administration and the Shawnee and the Seneca.

 where we desir’d you to stay, & not to come & intrude upon our Land. I now desire you may dispatch to that Place; for be it known to you Fathers, this is our Land, & not yours. FATHERS I desire you may hear me in Civilness; if not, We must handle that rod which was laid down for the Use of the obstropulous. If you had come in a peaceable Manner like our Brothers the English, We shou’d not have been against your trading with us as they do, but to come Fathers, & build great Houses upon our Land, & to take it by Force, is what we cannot submit to.
FATHERS Both you & the English are White. We live in a Country between, therefore the Land does not belong either to one or the other; but the GREAT BEING above allow’d it to be a Place of residence for us; so Fathers, I desire you to withdraw, as I have done our Brothers the English, for I will keep you at Arm’s length. I lay this down as a Tryal for both, to see which will have the greatest regard to it, & that Side we will stand by, & make equal Sharers with us: Our Brothers the English have heard this, & I come now to tell it to you, for I am not affraid to discharge you off this Land. This, he said, was the Substance of what he said to the General, who made this Reply.
NOW MY CHILD I have heard your Speech. You spoke first, but it is my Time to speak now. Where is my Wampum that you took away, with the Marks of Towns in it? This Wampum I do not know, which you have discharg’d me off the Land with; but you need not put yourself to the Trouble of Speaking for I will not hear you: I am not affraid of Flies or Musquito’s; for Indians are such as those; I tell you down that River I will go, & will build upon it according to my Command: If the River was ever so block’d up, I have Forces sufficient to burst it open, & tread under my Feet all that stand in Opposition together with their Alliances; for my Force is as the Sand upon the Sea Shoar: therefore here is your Wampum, I fling it at you. Child, you talk foolish; you say this Land belongs to you, but there is not the

Black of my Nail yours, I saw that Land sooner than you did, before the Shawnesse & you were at War: Lead
   
   In the version of this speech in PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 57, the reference is to Robert Cavelier, sieur de La Salle, who explored the Ohio country in the 1680s. Marin was apparently more concerned by the Half-King’s attitude than his words indicated. He wrote to his superiors complaining about the chief’s insolence and requesting the dispatch of other representatives of the tribes to repudiate his words (Marin to Joncaire, n.d., PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 58–59). In fact, the Half-King’s anti-French sentiments do not appear to have had wide support from other Indians in the area (see “Parole des Chaouanons,” 3 Sept. 1753, PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 61–62).

 was the Man that went down, & took Possession of that River; it is my Land, & I will have it let who will stand up for, or say against it. I’ll buy & sell with the English (mockingly). If People will be rul’d by me they may expect Kindness but not else.
 The Half King told me, he enquir’d of the General after two English Men that were made Prisoners,
   
   The “two Englishmen” were John Trotter and his servant James McLaughlin. According to Trotter’s deposition, written 22 Mar. 1754 after his return to Philadelphia, the two were taken prisoner at Venango on 15 Aug. 1753 by a party of 110 Frenchmen, who confiscated their goods and took them in irons to Montreal. After a period of imprisonment, first in Montreal and then Quebec, they were “put on board a Man of War of thirty-six Guns, and arriv’d at Rochel, and there put into Jayl for thirty Days, having only Bread and Water for their Sustenance; and then the Commanding Officer . . . set them at Liberty and gave them a Pass, with which they Begged their way to Bourdeaux, and . . . embarqued on Board the Betty and Sally . . . bound for this City, where they Arrived on Saturday, the sixteenth Instant.” McLaughlin was left at Bordeaux “for want of Conveniencies in the Vessel” (PA. ARCH.Samuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 1st ser., 2:131–32).

 & receiv’d this Answer. 
CHILD You think it is a very great Hardship that I made Prisoners of those two People at Venango, don’t you concern yourself with it we took & carried them to Canada to get Intelligence of what the English were doing in Virginia.
 He inform’d me that they had built two Forts, one on Lake Erie, & another on French Creek,
   
   These forts were Presque Isle on Lake Erie (now Erie, Pa.) and Fort Le Boeuf (now Waterford, Pa.), on a branch of French Creek.

 near a small Lake about 15 Miles asunder, & a large Waggon Road between; they are both built after the same Model, but different in the Size; that on the Lake the largest; he gave me a Plan of them of his own drawing. The Indians enquir’d very particularly after their Brothers in

Carolina Goal.
   
   This is a reference to six Shawnee who had been apprehended on the South Carolina frontier during the summer of 1753 by the South Carolina militia. The area had suffered a series of raids by Shawnee, who frequently carried local Indians north as slaves. As a result, Gov. James Glen had offered a reward for the capture of the invaders. On 3 Oct. 1753 Glen wrote to Pennsylvania Gov. James Hamilton that he was sending two of the captured Shawnee north “to be sent, or detained by you as you may judge it most likely to obtain the good End of having our friendly Indians or Mustee Slaves sent back to us, and . . . the other four . . . will be returned to their Friends upon restoring all the Prisoners they have taken from us, and upon their engaging to you in the most solemn Manner not to permit any of their People to come into this Province for the Future” (S.C. IND. AFF. DOCS.William L. McDowell, Jr., ed. Documents relating to Indian Affairs. 2 vols. Columbia, S.C., 1958-70. In Colonial Records of South Carolina, 2d ser., vols. 2–3., 21 May 1750–7 Aug. 1754, 462–64). By Jan. 1754 all six of the Indians had been released (“George Croghan’s Journal, 1754,” PA. ARCH. COL. REC.Colonial Records of Pennsylvania. 16 vols. Harrisburg, 1840–53., 5:732). See also WAINWRIGHTNicholas B. Wainwright. George Croghan: Wilderness Diplomat. Chapel Hill, N.C., 1959., 57–58.

 They also ask’d what sort of a Boy it was that was taken from the South Branch; for they had, by some Indians heard, that a Party of French Indians had carried a White Boy by the Cuscusa Town, towards the Lakes.
   
   This may have been the child referred to by Claude Pierre Pécaudy, sieur de Contrecoeur, who informed the commander of the British forces on the Ohio that, learning that Indians of the Six Nations “had fallen upon, and destroyed an English Family towards Carolina; he stopped their Passage, and obliged them to deliver him up a little Boy belonging to that Family, and who was the only one left alive; he was brought back to Boston” (MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757., 66–67).



   
   “Cuscusa” is a reference to Kuskuskies, a Delaware village in the vicinity of present-day New Castle, Pa.

 26th: We met in council at the Long House, about 9 o’Clock, where I spoke to them as follows, 
BROTHERS I have call’d you together in Council, by Order of your Brother the Governor of Virginia, to acquaint you that I am sent with all possible Dispatch to visit & deliver a Letter to the French Commandant of very great Importance to your Brothers the English: & I dare say to your their Friends & Allies. I was desir’d Brothers, by your Brother the Governor, to call upon you, the Sachems of the Six Nations, to inform you of it, & to ask your Advice & Assistance to proceed the nearest & best Road to the French. You see Brothers I have got thus far on my Journey. His Honour likewise desir’d me to apply to you for some of your young Men to conduct and provide Provisions for us on our Way: & to be a Safeguard against those French Indians, that have taken up the Hatchet against us. I have spoke this particularly to you Brothers, because His Hon. our Governor, treats you as good

Friends & allies, & holds you in great Esteem. To confirm what I have said I give you this String of Wampum.
 After they had considered some Time on the above, the Half King got up & spoke. 
NOW MY BROTHERS. In Regard to what my Brother the Governor has desir’d of me, I return you this Answer. I rely upon you as a Brother ought to do, as you say we are Brothers, & one People. We shall put Heart in Hand, & speak to our Fathers the French, concerning the Speech they made to me, & you may depend that we will endeavour to be your Guard.
BROTHER, as you have ask’d my Advice, I hope you will be ruled by it, & stay ’til I can provide a Company to go with you. The French Speech Belt is not here, I have it to go for to my hunting Cabbin likewise the People I have order’d are not yet come, nor can ’til the third Night from this, ’till which Time Brother I must beg you to stay. I intend to send a Guard of Mingoes, Shawnesse, & Delawar’s, that our Brothers may see the Love and Loyalty We bear them.
 As I had Orders to make all possible Dispatch, & waiting here very contrary to my Inclinations; I thank’d him in the most suitable Manner I cou’d, & told that my Business requir’d the greatest Expedition, & wou’d not admit of that Delay: He was not well pleas’d that I shou’d offer to go before the Time he had appointed, & told me that he cou’d not consent to our going without a Guard, for fear some Accident shou’d befall us, & draw a reflection upon him—besides says he, this is a Matter of no small Moment, & must not be enter’d into without due Consideration, for I now intend to deliver up the French Speech Belt, & make the Shawnesse & Delawars do the same, & accordingly gave Orders to King Singess, who was present, to attend on Wednesday Night with the Wampum, & two Men to their Nation to be in readiness to set off with us next Morning. As I found it impossible to get off without affronting them in the most egregious Manner, I consented to stay. I gave them back a String of Wampum that I met with at Mr. Frazer’s, which they had sent with a Speech to his Honour the Governor, to inform him, that three Nations of French Indians, (vizt.) Chippaway’s, Ottaway’s, & Arundacks, had taken up the Hatchet against the English, & desired them to repeat it over again; which they postpon’d doing ’til they met in full Council with the Shawnesse, & Delawar Chiefs.  27th: Runners were dispatch’d very early for the Shawness Chiefs, the Half King set out himself to fetch the French Speech Belt from his hunting Cabbin.
   
   The entry in Gist’s diary for 27 Nov. 1753 reads:



   
   “Tuesday 27.—Stayed in our camp. Monacatoocha and Pollatha Wappia gave us some provisions. We stayed until the 29th when the Indians said, they were not ready. They desired us to stay until the next day and as the warriors were not come, the Half-King said he would go with us himself, and take care of us” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 81).

 28th: He return’d this Evening, & came with Monacatoocha & two other Sachems to my Tent, & beg’d (as they had comply’d with his Honour the Governor’s Request in providing Men, &ca.) to know what Business we were going to the French about? This was a Question I all along expected, & had provided as satisfactory Answers as I cou’d, which allay’d their Curiosity a little. Monacatoocha Informed me, that an Indian from Venango brought News a few Days ago; that the French had call’d all the Mingo’s, Delawar’s &ca. together at that Place, & told them that they intended to have been down the River this Fall, but the Waters were geting Cold, & the Winter advancing, which obliged them to go into Quarters; but they might assuredly expect them in the Spring, with a far greater Number; & desired that they might be quite Passive, & not intermeddle, unless they had a mind to draw all their Force upon them; for that they expected to fight the English three Years, (as they suppos’d there would be some Attempts made to stop them) in which Time they shou’d Conquer, but if they shou’d prove equally strong, that they & the English wou’d join to cut them off, & divide the Land between them: that though they had lost their General, & some few of their Soldiers, yet there was Men enough to reinforce, & make them Masters of the Ohio. This Speech, he said, was deliver’d to them by an Captn. Joncaire, their Interpreter in Chief, living at Venango, & a Man of Note in the Army.
   
   Philippe Thomas de Joncaire, sieur de Chabert (1707–c.1766), captain of marines in the French army, was a member of a family known in Canada for its influence among the Indians. He is frequently confused with his father, Louis Thomas de Joncaire, sieur de Chabert, and his younger brother Daniel de Joncaire, sieur de Chabert et de Clausonne, both of whom were active in Indian diplomacy. The older brother was among the most adroit of French negotiators among the Indians, particularly the Seneca. In 1739 he succeeded his father as agent to the Iroquois and in 1749 accompanied Céloron in his exploration of the Ohio country. As one of the leaders in the French advance during the summer of 1753, he had arrived to take up quarters at Venango about 1 Dec. 1753.

 29th: The Half King and Monacatoocha came very early &

beg’d me to stay one Day more, for notwithstanding they had used all the Diligence in their Power, the Shawnesse Chiefs had not brought the Wampum they order’d, but wou’d certainly be in to Night, if not they wou’d delay me no longer, but send it after us as soon as they arriv’d: When I found them so pressing in their request; & knew that returning of Wampum, was the abolishing of Agreements; & giving this up was shaking of all Dependence upon the French, I consented to stay, as I believ’d an Offence offer’d at this Crisis, might have been attended with greater ill Consequence than another Day’s Delay. They also inform’d me that Singess cou’d not get in his Men, & was prevented from coming himself by His Wife’s Sickness, (I believe by fear of the French) but that the Wampum of that Nation was lodg’d with Custaloga, one of their Chiefs at Venango.
   
   Custaloga was a Delaware chief. Custaloga’s Town (Meadville, Pa.) was on the west side of French Creek. In July 1753 Pennsylvania trader William Trent noted that Custaloga’s people were helping the French move their supplies across the Presque Isle portage (DARLINGTONMary Carson Darlington, ed. History of Colonel Henry Bouquet and the Western Frontiers of Pennsylvania, 1747–1764. Privately printed, 1920., 18–19). By 1754 the chief was openly supporting the French.

 In the Evening they came again, & acquainted me that the Shawnesse were not yet come, but it shou’d not retard the Prosecution of our Journey. He deliver’d in my Hearing the Speeches that were to be made to the French by Jeskakake, one of their old Chiefs,
   
   Jeskakake is presumably the Cayuga referred to in PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 189, as Déjiquéqué. He became a supporter of the French and was given for his services a commission de chef in June 1754.

 which was giving up the Belt the late Commandant had ask’d for, & repeating near the same Speech he himself had done before. He also deliver’d a String of Wampum to this Chief, which was sent by King Singess to be given to Custaloga, with Orders to repair to, & deliver up the French Wampum. He likewise gave a very large String of black & white Wampum, which was to be sent immediately up to the Six Nations, if the French refus’d to quit the Land at this Warning, which was the third & last Time, & was the right of this Jeskakake to deliver. 30th: Last Night the great Men assembled to their Council House to consult further about this Journey, & who were to go; the result of which was, that only three of their Chiefs, with one of their best Hunters shou’d be our Convoy: the reason they gave for not sending more, after what had been propos’d in Council the 26th. was, that a greater Number might give the French Suspicion of some bad Design, & cause them to be treated rudely; but I rather think they cou’d not get their Hunters in.  We set out about 9 o’Clock, with the Half King, Jeskakake, White Thunder, & the Hunter;
   
   White Thunder, or Belt of Wampum, was an Iroquois chief (SARGENT [1]Winthrop Sargent, ed. The History of an Expedition against Fort Du Quesne, in 1755; under Major-General Edward Braddock, Generalissimo of H.B.M. Forces in America. Philadelphia, 1856., 378). The Hunter, also known as Guyasuta or Kiasutha, was a Seneca who later became a principal chief of the Six Nations and participated in many of the councils between the Iroquois and the English before the Revolution. After Braddock’s Defeat in 1755, Guyasuta went over to the French and led the Indians in the defeat of Maj. James Grant in 1758 (SIPEC. Hale Sipe. The Indian Chiefs of Pennsylvania: Or, A Story of the Part Played by the American Indian in the History of Pennsylvania, Based Primarily on the Pennsylvania Archives and Colonial Records, and Built Around the Outstanding Chiefs. 1927. Reprint. New York, 1971., 372). GW encountered him again during his journey to the Ohio in 1770.

 & travel’d on the road to Venango, where we arriv’d the 4th: of December, without any Thing remarkably happening, but a continued Series of bad

Weather.
   
   Gist’s description of the journey from Logstown to Venango reads:



   
   “Friday 30.—We set out, and the Half-King and two old men and one young warrior, with us. At night we encamped at the Murthering town, about fifteen miles, on a branch of Great Beaver Creek. Got some corn and dried meat.



   
   “Saturday 1 December.—Set out, and at night encamped at the crossing of Beaver creek from the Kaskuskies to Venango about thirty miles. The next day rain; our Indians went out a hunting; they killed two bucks. Had rain all day.



   
   “Monday 3.—We set out and travelled all day. Encamped at night on one of the head branches of Great Beaver creek about twenty-two miles.



   
   “Tuesday [4].—Set out about fifteen miles, to the town of Venango, where we were kindly and complaisantly received by Monsieur Joncaire, the French interpreter for the Six Nations” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 81).

 This is an old Indian Town, situated on the Mouth of French Creek on Ohio, & lies near No. about 60 Miles from the Logstown, but more than 70 the Way we were oblig’d to come. We found the French Colours hoisted at a House where they drove Mr. John Frazer an English Subject from: I immediately repair’d to it, to know where the Commander resided: There was three Officers, one of which, Capt. Joncaire, inform’d me, that he had the Command of the Ohio, but that there was a General Officer at the next Fort, which he advis’d me to for an Answer. He invited us to Sup with them, & treated with the greatest Complaisance. The Wine, as they dos’d themselves pretty plentifully with it, soon banish’d the restraint which at first appear’d in their Conversation, & gave license to their Tongues to reveal their Sentiments more freely. They told me it was their absolute Design to take Possession of the Ohio, & by G—— they wou’d do it, for tho’ they were sensible, that the English cou’d raise two Men for their one; yet they knew their Motions were too slow & dilatory to prevent any Undertaking of theirs. They pretended to have an undoubted right to the river from a Discovery made by one La Sol 60 Years ago, & the use of this Expedition is to prevent our Settling on the River or Waters of it, as they have heard of some Families moving out in order thereto. From the best Intelligence I cou’d get, there has been 1,500 Men this Side Oswago Lake, but upon the Death of the General, all were recall’d to about 6 or 7 Hundred, which were left to Garrison four Forts, 150 or thereabouts in each, the first of which is on French Creek, near a small Lake, about 60 Miles from Venango near N: N: W: the next lies on Lake Erie, where the greatest Part of their Stores are kept about 15 Miles from the other; from that it is 120 Miles from the Carrying Place, at the

Fall of Lake Erie, where there is a small Fort, which they lodge their Goods at, in bringing them from Morail, the Place that all their Stores come from; the next Fort lies about 20 Miles from this, on Oswago Lake; between this Fort & Morail there are three others; the first of which is near the English Fort Oswago. From the Fort on Lake Erie to Morail is about 600 Miles, which they say if good Weather, requires no more than 4 Weeks Voyage, if they go in Barks or large Vessells that they can cross the Lake; but if they come in Canoes, it will require five or six Weeks for they are oblig’d to keep under the Shoar. 5th: Rain’d successively all Day, which prevented our traveling. Capt. Joncaire sent for the half King, as he had but just heard

that he came with me: He affected to be much Concern’d that I did not make free to bring him in before; I excused it in the best Manner I was capable, & told him I did not think their Company agreeable, as I had heard him say a good deal in dispraise of Indians in General. But another Motive prevented my bringing them into his Company: I knew that he was Interpreter, & a Person of very great Influence among the Indians, & had lately used all possible means to draw them over to their Interest; therefore I was desirous of giving no more Opportunity than cou’d be avoided. When they came in there was great Pleasure express’d at seeing them, he wonder’d how they cou’d be so near without coming to visit him, made several trifling Presents, & applied Liquors so fast, that they were soon render’d incapable of the Business they came about notwithstanding the Caution that was given.
   
   Gist’s diary entry for this day reads:



   
   “Wednesday 5.—Rain all day. Our Indians were in council with the Delawares, who lived under the French colors, and ordered them to deliver up to the French the belt, with the marks of the four towns, according to the desire of King Shingiss. But the chief of these Delawares said, ‘It was true King Shingiss was a great man, but he had sent no speech, and,’ said he, ‘I cannot pretend to make a speech for a King.’ So our Indians could not prevail with them to deliver their belt; but the Half-King did deliver his belt, as he had determined. Joncaire did every thing he could to prevail on our Indians to stay behind us, and I took all care to have them along with us” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 82).

 6th: The Half King came to my Tent quite Sober, & insisted very much that I shou’d stay & hear what he had to say to the French. I fain wou’d have prevented his speaking any Thing ’til he came to the Commandant, but cou’d not prevail. He told me that at this Place Council Fire was kindled, where all their Business with these People were to be transacted, & that the Management of the Indian Affairs was left solely to Monsieur Joncaire. As I was desirous of knowing the Issue of this, I agreed to stay, but sent our Horses a little Way up French Creek, to raft over & Camp, which I knew wou’d make it near Night. About 10 oClock they met in Council, the King spoke much the same as he had done to the General, & offer’d the French Speech Belt which had before been demanded, with the Marks of four Towns in it, which Monsieur Joncaire refused to receive; but desired him to carry it to the Fort to the Commander. 7th: Monsieur La Force, Commissary of the French Stores,
   
   Michel Pépin, called La Force, was captured by the British near Great Meadows in the spring of 1754 and sent to Williamsburg as a hostage after the surrender of Fort Necessity. His abilities were as respected by the British as by the French: “looseing La Force, I really think, w’d tend more to our disservice, than 50 other Men, as he is a Person whose active Spirit, leads him into all parlys, and brought him acquainted with all parts, add to this a perfect use of the Indian Tongue, and g’t influence with the Indians” (GW to Dinwiddie, 29 May 1754, DLC:GW).

 &

three other Soldiers came over to accompany us up. We found it extreamly difficult getting the Indians off to Day; as every Stratagem had been used to prevent their going up with me. I had last Night left John Davison (the Indian Interpreter that I brought from Logstown with me) strictly charg’d not to be out of their Company, as I cou’d not get them over to my Tent (they having some Business with Custaloga, to know the reason why he did not deliver up the French Belt, which he had in keeping,) but was oblig’d to send Mr. Gist over to Day to fetch them, which he did with great Perswasion. At 11 o’Clock we set out for the Fort, & was prevented from arriving there ’till the 11th: by excessive rains, Snows, & bad traveling, through many Mires & Swamps, which we were oblig’d to pass to avoid crossing the Creek, which was impassible either by Fording or Rafting, the Water was so high & rapid. We pass’d over much good Land since we left Venango, & through several extensive & very rich Meadows, one of which was near 4 Miles in length, & considerably wide in some Places.
   
   According to Gist’s diary, the party left Venango on 6 December. His entries for the journey to Fort Le Boeuf read as follows:



   
   “Thursday 6.—We set out late in the day accompanied by the French General and four servants or soldiers, and



   
   “Friday 7.—All encamped at Sugar creek, five miles from Venango. The creek being very high we were obliged to carry all our baggage over on trees, and swim our horses. The Major and I went first over, with our boots on.



   
   “Saturday [8].—We set out and travelled twenty-five miles to Cussewago, an old Indian town.



   
   “Sunday 9.—We set out, left one of our horses here that could travel no further. This day we travelled to the big crossing, about fifteen miles, and encamped, our Indians went out to look out logs to make a raft; but as the water was high, and there were other creeks to cross, we concluded to keep up this side the creek.



   
   “Monday 10.—Set out, travelled about eight miles, and encamped. Our Indians killed a bear. Here we had a creek to cross, very deep; we got over on a tree, and got our goods over.



   
   “Tuesday 11.—We set out, travelled about fifteen miles to the French fort, the sun being set. Our interpreter gave the commandant notice of our being over the creek; upon which he sent several officers to conduct us to the fort, and they received us with a great deal of complaisance” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 82–83).

 12th: I prepar’d early to wait upon the Commander, & was receiv’d & conducted to him by the 2d. Officer in Command; I

acquainted him with my Business, & offer’d my Commission & Letter, both of which he desir’d me to keep ’til the Arrival of Monsieur Riparti, Capt. at the next Fort, who was sent for & expected every Hour.
   
   The commander was Jacques Le Gardeur, sieur de Saint-Pierre (1701–1755), who had succeeded the sieur de Marin as commandant of the French forces in the Ohio country upon the latter’s death (see note 26). He had been commissioned an ensign in 1732 and served as a lieutenant in the Chickasaw campaign in 1739. Commissioned captain in 1749, he engaged in extensive western exploration. He was killed at Lake George 8 Sept. 1755 (PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 74 n.1). “Monsieur Riparti” was Louis Le Gardeur de Repentigny, commandant at Fort Presque Isle and probably a kinsman of Le Gardeur de Saint-Pierre. Repentigny had become commandant of Fort Le Boeuf upon the death of Marin and remained there until he was relieved by Le Gardeur de Saint-Pierre.

 This Commander is a Knight of the Military Order of St: Lewis, & named Legadieur St. Piere, he is an elderly Gentleman, & has much the Air of a Soldier; he was sent over to take the Command immediately upon the Death of the late General, & arriv’d here about 7 Days before me. At 2 o’Clock the Gentleman that was sent for arriv’d, when I offer’d the Letters &ca. again, which they receiv’d, & adjourn’d into a private Appartment for the Captain to translate, who understood a little English, after he had done it, the Captain desir’d I wou’d walk in & bring my Interpreter to peruse & correct it, which I did.
   
   Gist’s diary entry for this day reads:



   
   “Wednesday 12.—The Major gave the passport, showed his commission, and offered the Governor’s letter to the commandant; but he desired not to receive them, until the other commander from Lake Erie came, whom he had sent for, and expected next day by twelve o’clock” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 83).

 13th: The chief Officer retired to hold a Council of War, which gave me an Opportunity of taking the Dimensions of the Fort, & making what Observations I cou’d. It is situated on the South or West Fork of French Creek, near the Water, & is almost surrounded by the Creek, & a small Branch of it which forms a Kind of an Island, as may be seen by a Plan I have here annexed,
   
   A search of British repositories has failed to uncover this plan of Fort Le Boeuf. A map drawn by GW of the area covered by his journey to the French commandant is in P.R.O., M.P.G. 118. However, the above reference is clearly to a detailed plan of the French fort rather than to the map. Dinwiddie included the plan with GW’s journal and other enclosures in a letter of 29 Jan. 1754 to the Board of Trade (P.R.O., C.O.5/1328, ff. 97–100). However, in the journal of the Board of Trade for 2 April 1754, when Dinwiddie’s letter and accompanying documents were read, “A Map describing the situation of the French forts on the River Ohio” is noted as an enclosure, but no mention is made of the plan of the fort (BD. OF TRADE JLJournal of the Commissioners for Trade and Plantations. 14 vols. 1920–38. Reprint. Nendeln, Liechtenstein, 1969–70.., 10:25). For an account of GW’s map of the Ohio country, see FORD [1]Worthington Chauncey Ford. “Washington’s Map of the Ohio.” Proceedings of the Massachusetts Historical Society 61 (1927–28): 71–79.. The map is reproduced on p. 153.

 it is

built exactly in that Manner & of that Dimensions. 4 Houses compose the Sides; the Bastions are made of Piles drove into the Ground, & about 12 Feet above sharpe at Top, with Port Holes cut for Cannon & Small Arms to fire through; there are Eight 6 lb. Pieces Mounted, two in each Bastion, & one of 4 lb. before the Gate: In the Bastions are a Guard House, Chapel, Doctor’s Lodgings, & the Commander’s private Store, round which is laid Platforms for the Cannon & Men to stand on: there is several Barracks without the Fort for the Soldiers dwelling, cover’d some with Bark, & some with Boards, & made chiefly of Logs, there is also several other Houses such as Stables, Smiths Shop &ca: all of which I have laid down exactly as they stand, & shall refer to the Plan for Explanation. I cou’d get no certain Account of the Number of Men here; but according to the best Judgement I cou’d form, there is an Hundred exclusive of Officers, which are pretty many. I also gave Orders to the People that were with me, to take an exact Account of the Canoes that were haled up, to convey their Forces down in the Spring, which they did, and told 50 of Birch Bark, & 170 of Pine; besides many others that were block’d out, in Readiness to make.
   
   The entry for this day in Gist’s diary states:



   
   “Thursday 13.—The other General came. The Major delivered the letter, and desired a speedy answer; the time of year and business required it. They took our Indians into private council, and gave them several presents” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 83).

  14th: As the Snow increased very fast, & our Horses daily got weaker, I sent them off unloaded, under the Care of Barnaby Currin & two others, to make all convenient Dispatch to Venango, & there wait our Arrival, if there was a Prospect of the Rivers Freezing, if not, then to continue down to Shanapin’s Town at the Forks of Ohio, & there wait ’till we came to cross Allegany; intending my Self to go down by Water, as I had the Offer of a Canoe or two. As I found many Plots concerted to retard the Indians Business, & prevent their returning with me, I endeavour’d all in my Power to frustrate their Schemes, & hurry them on to execute their intended Design. They accordingly pressed for admittance this Evening, which at length was granted them privately with the Commander, & one or two other Officers. The Half King told me that he offer’d the Wampum to the Commander, who evaded taking it, & made many fair Promises of Love & Friendship; said he wanted to live in Peace & trade amicably with them; as a Proof of which, he wou’d send some Goods immediately down to the Logstown for them, but I rather think the Design of that is to bring away all of our stragling traders that they may meet with; as I privately understood they intended to carry an Officer, &ca. with them; & what rather confirms this Opinion, I was enquiring of the Commander by what Authority he had taken & made Prisoners of several of our English Subjects. He told me the Country belong’d to them, that no English Man had a right to trade upon them Waters; & that he had Orders to make every Person Prisoner that attempted it on the Ohio or the Waters of it. I enquir’d of Capt. Riparti about the Boy that was carried by, as it was done while the Command devolved upon him, between the Death of the late General & the Arrival of the Present. He acknowledg’d that a Boy had been carried past, & that the Indians had two or three white Scalps, (I was told by some of the Indians at Venango 8) but pretended to have forgot the Name of the Place that the Boy came from, & all the Particulars, tho’ he Question’d him for some Hours as they were carrying him past. I likewise enquired where & what they had done with John Trotter, & James McClocklan, two Pensylvania Traders, which they had

taken with all their Goods: they told me that they had been sent to Canada, but were now return’d Home.
   
   See note 41.

 This Evening I receiv’d an Answer to His Honour the Governor’s Letter from the Commandant.
   
   This letter was written in reply to Gov. Robert Dinwiddie’s letter of 31 Oct. 1753, warning against a French invasion of the Ohio country (see note 17). The letter from Le Gardeur de Saint-Pierre, dated 15 Dec. 1753, is in the Virginia State Library at Richmond. A translation reads:



   
   “As I have the honor of commanding here in chief, Mr. Washington delivered me the letter which you wrote to the commander of the French troops.



   
   “I should have been glad if you had given him orders, or he had been inclined, to proceed to Canada to see our General, to whom it belongs, rather than to me, to set forth the evidence and the reality of the rights of the King, my master, to the lands situated along the Belle Rivière, and to contest the pretensions of the King of Great Britain thereto.



   
   “I am going to send your letter to the Marquis Duquesne. His reply will be a law to me, and, if he should order me to communicate it to you, Sir, I can assure you that I shall neglect nothing to have it reach you very promptly.



   
   “As to the summons you send me to retire, I do not think myself obliged to obey it. Whatever may be your instructions, I am here by virtue of the orders of my General, and I entreat you, Sir, not to doubt for a moment that I have a firm resolution to follow them with all the exactness and determination which can be expected of the best officer.



   
   “I do not know that anything has happened in the course of this campaign which can be construed as an act of hostility, or as contrary to the treaties between the two Crowns; the continuation of which interests and pleases us as much as it does the English. If you had been pleased, Sir, to go into detail regarding the deeds which caused your complaints, I should have had the honor of answering you in the most positive manner, and I am sure that you would have had reason to be satisfied.



   
   “I have made it a particular duty to receive Mr. Washington with the distinction owing to your dignity, his position, and his own great merit. I trust that he will do me justice in that regard with you, and that he will make known to you the profound respect with which I am, Sir, Your most humble and most obedient servant,



   
   Legardeur de St. Pierre


   
   
   “From the Fort of the Rivière au Beuf, December 15, 1753” (KENTDonald H. Kent. The French Invasion of Western Pennsylvania, 1753. Harrisburg, Pa., 1954., 75–76).



   
   Le Gardeur de Saint-Pierre forwarded Dinwiddie’s letter to Governor Duquesne on 22 Dec. The governor found the claims of the Virginians to be without foundation; the area incontestably belonged to the French (Duquesne to Le Gardeur de Saint-Pierre, 30 Jan. 1754, PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 98–99).



   
   The entry in Gist’s diary for this date reads:



   
   “Friday 14.—When we had done our business, they delayed and kept our Indians, until Sunday; and then we set out with two canoes, one for our Indians, and the other for ourselves. Our horses we had sent away some days before, to wait at Venango, if ice appeared on the rivers and creeks” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 83).

 15th: The Commander order’d a plentiful Store of Liquor, Provisions & ca. to be put on board our Canoe, & appear’d to be extreamly complaisant, though he was ploting every Scheme that the Devil & Man cou’d invent, to set our Indians at Variance with us, to prevent their going ’till after our Departure. Presents, rewards, & every Thing that cou’d be suggested by him or his

Officers was not neglected to do. I can’t say that ever in my Life I suffer’d so much Anxiety as I did in this affair: I saw that every Stratagem that the most fruitful Brain cou’d invent: was practis’d to get the Half King won to their Interest, & that leaving of him here, was giving them the Opportunity they aimed at: I went to the Half King and press’d him in the strongest Terms to go. He told me the Commander wou’d not discharge him ’till the Morning; I then went to the Commander & desired him to do their Business, & complain’d of ill Treatment; for keeping them, as they were Part of my Company was detaining me, which he promis’d not to do, but to forward my Journey as much as he cou’d: He protested he did not keep them but was innocent of the Cause of their Stay; though I soon found it out. He had promis’d them a Present of Guns, &ca. if they wou’d wait ’till the Morning. As I was very much press’d by the Indians to wait this Day for them; I consented on a Promise that Nothing shou’d hinder them in the Morning. 16th: The French were not slack in their Inventions to keep the Indians this Day also; but as they were obligated, according to promise, to give the Present: they then endeavour’d to try the Power of Liquor; which I doubt not wou’d have prevail’d at any other Time than this, but I tax’d the King so close upon his Word that he refrain’d, & set off with us as he had engag’d. We had a tedious & very fatiguing Passage down the Creek, several Times we had like to have stove against Rocks, & many Times were oblig’d all Hands to get out, & remain in the Water Half an Hour or more, getting her over the Shoals: on one Place the Ice had lodg’d & made it impassable by Water; therefore we were oblig’d to carry our Canoe across a neck Land a quarter of a Mile over. We did not reach Venango ’till the 22d: where we met with our Horses. This Creek is extreamly crooked, I dare say the Distance between the Fort & Venango can’t be less than 130 Miles to follow the Meanders.
   
   Here Gist describes the return trip from Fort Le Boeuf to Venango: “Sunday 16.—We set out by water about sixteen miles, and encamped. Our Indians went before us, passed the little lake, and we did not come up with them that night.



   
   “Monday 17.—We set out, came to our Indians’ camp. They were out hunting; they killed three bears. We stayed this day, and



   
   “Tuesday 18.—One of our Indians did not come to camp. So we finding the waters lower very fast, were obliged to go and leave our Indians.



   
   “Wednesday 19.—We set out about seven or eight miles, and encamped, and the next day



   
   “Thursday 20.—About twenty miles, where we were stopped by ice, and worked until night.



   
   “Friday 21.—The ice was so hard we could not break our way through, but were obliged to haul our vessels across a point of land and put them in the creek again. The Indians and three French canoes overtook us here, and the people of one French canoe that was lost, with her cargo of powder and lead. This night we encamped about twenty miles above Venango.



   
   “Saturday 22.—Set out. The creek began to be very low and we were forced to get out, to keep our canoe from oversetting, several times; the water freezing to our clothes; and we had the pleasure of seeing the French overset, and the brandy and wine floating in the creek, and run by them, and left them to shift for themselves. Came to Venango, and met with our people and horses” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 83–84).

   23d: When I got Things ready to set off I sent for the Half King, to know whether they intended to go with us, or by Water. He told me that the White Thunder had hurt himself much, & was Sick & unable to walk, therefore he was oblig’d to carry him down in a Canoe: As I found he intended to stay a Day or two here, & knew that Monsieur Joncaire wou’d employ every Scheme to set him against the English, as he had before done; I told him I hoped he wou’d guard against his Flattery, & let no fine Speeches Influence Him in their Favour: He desired I might not be concern’d, for he knew the French too well, for any Thing to engage him in their Behalf, & though he cou’d not go down with us, he wou’d endeavour to meet at the Forks with Joseph Campbell,
   
   Campbell was an unlicensed Pennsylvania trader in 1747 and 1748, employed by Alexander Moorhead. He was represented by George Croghan to be “a bad man, and corrupted by the French” (PA. ARCH. COL. REC.Colonial Records of Pennsylvania. 16 vols. Harrisburg, 1840–53., 5:693). He was killed by an Indian of the Six Nations at Parnell’s Knob in Sept. 1754 (PA. ARCH.Samuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 1st ser., 2:173).

 to deliver a Speech for me to carry to his Honour the Governor. He told me he wou’d order the young Hunter to attend us, & get Provision &ca. if wanted. Our Horses were now so weak & feeble, & the Baggage heavy; as we were oblig’d to provide all the Necessaries the Journey wou’d require, that we doubted much their performing it; therefore my Self & others (except the Drivers which were oblig’d to ride) gave up our Horses for Packs, to assist along with the Baggage; & put my Self into an Indian walking Dress, & continue’d with them three Day’s, ’till I found there

was no Probability of their getting in, in any reasonable Time; the Horses grew less able to travel every Day. The Cold increas’d very fast, & the Roads were geting much worse by a deep Snow continually Freezing; And as I was uneasy to get back to make a report of my Proceedings to his Honour the Governor; I determin’d to prosecute my Journey the nearest way through the Woods on Foot. Accordingly I left Mr. Vanbraam in Charge of our Baggage, with Money and Directions to provide Necessaries from Place to Place for themselves & Horses & to make the most convenient Dispatch in. I took my necessary Papers, pull’d off my Cloths; tied My Self up in a Match Coat; & with my Pack at my back, with my Papers & Provisions in it, & a Gun, set out with Mr. Gist, fitted in the same Manner, on Wednesday the 26th. The Day following, just after we had pass’d a Place call’d the Murdering Town
   
   Murdering Town, or Murthering Town, was a Delaware village on Conoquenessing Creek, a subsidiary of Beaver Creek. According to Gist’s diary it was about 15 miles from Logstown (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 81).

 where we intended to quit the Path & steer across the Country for Shanapins Town, we fell in with a Party of French Indians, which had laid in wait for us, one of them fired at Mr. Gist or me, not 15 Steps, but fortunately missed. We took this Fellow into Custody, & kept him ’till about 9 o’Clock at Night, & then let him go, & then walked all the remaining Part of the Night without making any Stop; that we might get the start, so far as to be out of the reach of their Pursuit next Day, as were well assur’d they wou’d follow upon our Tract as soon as it was Light: The next Day we continued traveling ’till it was quite Dark, & got to the River about two Miles above Shanapins; we expected to have found the River Froze, but it was not, only about 50 Yards from each Shoar; the Ice I suppose had broke up above, for it was driving in vast Quantities. There was no way for us to get over but upon a Raft, which we set about with but one poor Hatchet, & got finish’d just after Sunsetting, after a whole days Work: We got it launch’d, & on board of it, & sett off; but before we got half over, we were jamed in the Ice in such a Manner, that we expected every Moment our Raft wou’d sink, & we Perish; I put out my seting Pole, to try to stop the Raft, that the Ice might pass by, when the Rapidity of the Stream through it with so much Violence against the Pole, that it Jirk’d me into 10 Feet Water, but I fortunately saved my Self by catching hold of one of the Raft Logs. Notwithstanding all our Efforts we cou’d not get the Raft to either Shoar, but were oblig’d, as we were pretty near an Island, to quit our Raft &

wade to it. The Cold was so extream severe, that Mr. Gist got all his Fingers, & some of his Toes Froze, & the Water was shut up so hard, that We found no Difficulty in getting off the Island on the Ice in the Morning, & went to Mr. Frazers. We met here with 20 Warriors that had been going to the Southward to War, but coming to a Place upon the Head of the Great Cunnaway, where they found People kill’d & Scalpt, all but one Woman with very Light Hair, they turn’d about; & ran back, for fear of the Inhabitants rising & takeing them as the Authors of the Murder: They report that the People were lying about the House, & some of them much torn & eat by Hogs; by the Marks that were left, they say they were French Indians of the Ottaway Nation, &ca. that did it.
   
   This is probably a reference to the massacre of the family of Robert Foyles, “his wife & 5 children,” who were killed on the Monongahela rather than the Great Kanawha (INDIAN WARSJoseph A. Waddell. “Indian Wars in Augusta County, Virginia.” Virginia Magazine of History and Biography 2 (1894–95): 397–404., 399). In Mar. 1754 Dinwiddie in writing to Gov. James Hamilton noted that “the Incursions of these People with their Ind’s on our present Settlem’ts, will be constantly, and attended with Robberies and Murders, w’ch was the Case last Year w’n some of their Ind’s Came to our Frontiers, Murder’d a Man, his Wife and five Children, Robbed them of all they had, and left their Bodies to be tore in Pieces by the wild Beasts” (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:119). See also Md. Gaz., 7 Mar. 1754.

 As we intended to take Horse here, & it requir’d some Time to hunt them; I went up about 3 Miles to the Mouth of Yaughyaughgane to visit Queen Aliquippa,
   
   Queen Alliquippa (Allaquippa), who died about 1754, was frequently described as a Delaware (HODGEFrederick Webb Hodge, ed. Handbook of American Indians North of Mexico. 2 vols. Washington, D.C., 1907-10., 1:45; Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:66 n.1). Conrad Weiser, Pennsylvania’s leading Indian negotiator, who met her at Logstown in 1748, described her as the old Seneca queen (WALLACEPaul A. W. Wallace. Conrad Weiser, 1696–1760: Friend of Colonist and Mohawk. Philadelphia, 1945., 269). In 1749 she was living at McKee’s Rocks when Céloron visited her. “The Iroquois inhabit this place, and it is an old woman of this nation who governs it. She regards herself as sovereign; she is entirely devoted to the English” (Darlington, Fort PittMary Carson Darlington, ed. Fort Pitt and Letters from the Frontier. Pittsburgh, 1892.,, 27). George Croghan stated in Dec. 1754 that “Alequeapy ye old quine is Dead and Left Several Children” (PA. ARCH.Samuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 1st ser., 2:218). See also SIPEC. Hale Sipe. The Indian Chiefs of Pennsylvania: Or, A Story of the Part Played by the American Indian in the History of Pennsylvania, Based Primarily on the Pennsylvania Archives and Colonial Records, and Built Around the Outstanding Chiefs. 1927. Reprint. New York, 1971., 255–58.

 who had express’d great Concern that we pass’d her in going to the Fort. I made her a Present of a Match Coat; & a Bottle of rum, which was thought much the best Present of the two.
   
   Gist described the journey from Venango to John Fraser’s trading post at Turtle Creek as follows:



   
   “Sunday 23.—We set out from Venango, travelled about five miles to Lacomick creek.



   
   “Monday 24.—Here Major Washington set out on foot in Indian dress. Our horses grew weak, that we were mostly obliged to travel on foot, and had snow all day. Encamped near the barrens.



   
   “Tuesday 25.—Set out and travelled on foot to branches of Great Beaver creek.



   
   “Wednesday 26.—The Major desired me to set out on foot, and leave our company, as the creeks were frozen, and our horses could make but little way. Indeed, I was unwilling he should undertake such a travel, who had never been used to walking before this time. But as he insisted on it, I set out with our packs, like Indians, and travelled eighteen miles. That night we lodged at an Indian cabin, and the Major was much fatigued. It was very cold; all the small runs were frozen, that we could hardly get water to drink.



   
   “Thursday 27.—We rose early in the morning, and set out about two o’clock. Got to the Murthering town, on the southeast fork of Beaver creek. Here we met with an Indian, whom I thought I had seen at Joncaire’s, at Venango, when on our journey up to the French fort. This fellow called me by my Indian name, and pretended to be glad to see me. He asked us several questions, as how we came to travel on foot, when we left Venango, where we parted with our horses, and when they would be there, etc. Major Washington insisted on travelling on the nearest way to forks of Alleghany. We asked the Indian if he could go with us, and show us the nearest way. The Indian seemed very glad and ready to go with us. Upon which we set out, and the Indian took the Major’s pack. We travelled very brisk for eight or ten miles, when the Major’s feet grew very sore, and he very weary, and the Indian steered too much north-eastwardly. The Major desired to encamp, to which the Indian asked to carry his gun. But he refused that, and then the Indian grew churlish, and pressed us to keep on, telling us that there were Ottawa Indians in these woods, and they would scalp us if we lay out; but to go to his cabin, and we should be safe. I thought very ill of the fellow, but did not care to let the Major know I mistrusted him. But he soon mistrusted him as much as I. He said he could hear a gun to his cabin, and steered us more northwardly. We grew uneasy, and then he said two whoops might be heard to his cabin. We went two miles further; then the Major said he would stay at the next water, and we desired the Indian to stop at the next water. But before we came to water, we came to a clear meadow; it was very light, and snow on the ground. The Indian made a stop, turned about; the Major saw him point his gun toward us and fire. Said the Major, ‘Are you shot?’ ‘No,’ said I. Upon which the Indian ran forward to a big standing white oak, and to loading his gun; but we were soon with him. I would have killed him; but the Major would not suffer me to kill him. We let him charge his gun; we found he put in a ball; then we took care of him. The Major or I always stood by the guns; we made him make a fire for us by a little run, as if we intended to sleep there. I said to the Major, ‘As you will not have him killed, we must get him away, and then we must travel all night.’ Upon which I said to the Indian, ‘I suppose you were lost, and fired your gun.’ He said, he knew the way to his cabin, and ’twas but a little way. ‘Well,’ said I, ‘do you go home; and as we are much tired, we will follow your track in the morning; and here is a cake of bread for you, and you must give us meat in the morning.’ He was glad to get away. I followed him, and listened until he was fairly out of the way, and then we set out about half a mile, when we made a fire, set our compass, and fixed our course, and travelled all night, and in the morning we were on the head of Piney creek.



   
   “Friday 28.—We travelled all the next day down the said creek, and just at night found some tracks where Indians had been hunting. We parted, and appointed a place a distance off, where to meet, it being then dark. We encamped, and thought ourselves safe enough to sleep.



   
   “Saturday 29.—We set out early, got to Alleghany, made a raft, and with much difficulty got over to an island, a little above Shannopin’s town. The Major having fallen in from off the raft, and my fingers frost-bitten, and the sun down, and very cold, we contented ourselves to encamp upon that island. It was deep water between us and the shore; but the cold did us some service, for in the morning it was frozen hard enough for us to pass over on the ice.



   
   “Sunday 30.—We set out about ten miles to John Frazier’s, at Turtle creek, and rested that evening.



   
   “Monday 31.—Next day we waited on queen Aliquippa, who lives now at the mouth of Youghiogany. She said she would never go down to the river Alleghany to live, except the English built a fort, and then she would go and live there.”

  Tuesday 1st: Day of Jany: We left Mr. Frazers House, & arriv’d at Mr. Gists at Monangahela the 2d. where I bought Horse Saddle &ca. The 6th: We met 17 Horses loaded with Materials & Stores for a Fort at the Forks; & the Day after, a Family or two going out

to settle; this Day we arriv’d at Wills Creek, after as fatiguing a Journey as it is possible to conceive, rendered so by excessive bad Weather: From the first Day of December ’till the 15th. there was but one Day, but what it rain’d or snow’d incessantly & throughout the whole Journey we met with nothing but one continued Series of cold wet Weather; which occasioned very uncumfortable Lodgings, especially after we had left our Tent; which was some Screen from the Inclemency of it.
   
   The remainder of the journey is described by Gist as follows:



   
   “Tuesday January 1, 1754.—We set out from John Frazier’s and at night encamped at Jacob’s cabins.



   
   “Wednesday 2.—Set out and crossed Youghiogany on the ice. Got to my house in the new settlement.



   
   “Thursday 3.—Rain.



   
   “Friday 4.—Set out for Will’s creek, where we arrived on Sunday January 6” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 84–87).

 On the 11th. I got to Belvoir,
   
   Belvoir was the estate of Col. William Fairfax on the southern shore of the Potomac.

 where I stop’d one Day to take necessary rest; & then set out for, & arrived at Williamsburg, the 16th. & waited upon His Honour the Governor with the Letter I had brought from the French Commandant, & to give an Account of the Proceedures of my Journey. Which I beg leave to do by offering the Foregoing, as it contains the most remarkable Occurrences that happen’d to me. I hope it will be sufficient to satisfy your Honour with my Proceedings; for that was my Aim in undertaking the Journey: & chief Study throughout the Prosecution of it.   With the Assurance, & Hope of doing it, I with infinite Pleasure subscribe my Self Yr. Honour’s most Obedt. & very Hble. Servant. Go: Washington 
   
   Upon GW’s arrival in Williamsburg, he presented the French commandant’s letter and this journal of the expedition to the governor. His verbal account of French activities was accorded equal attention by Dinwiddie. The governor informed the council and the House of Burgesses that “Major Washington further reports that he ask’d why they [the French] had seized the Goods of our Traders, and sent their Persons Prisoners to Canada, to w’ch the Com’d’t answer’d; ‘That his Orders from their Gen’l, the Governor of Canada, were, Not to permit any English Subjects to trade on the Waters of the Ohio, but to seize their Goods and send them Prisoners to Quebeck.’ He also ask’d the reason of taking Mr. Frazier’s House from him, w’ch he had built and lived in upwards of twelve years. . . . He s’d that Man was lucky that he made his Escape, or he w’d have sent him Prisoner to Canada” (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:73–74). A further account of GW’s comments was forwarded by the governor to the Board of Trade, together with his journal, his map of the frontier, and his plan of Fort Le Boeuf, on 29 Jan. 1754: “Mr. Washington had my Orders to make what Observations he cou’d on his Journey, & to take a Plan of their Fort, which I now enclose You, & from these Directions his Journal becomes so large. He assures me that they had begun another Fort at the Mouth of the Creek, which he thinks will be finish’d by the Month of March. There were in the Fort where the Commander resided, about 300 regular Forces; & nine hundred more were gone to Winter Quarters (in order to save their Provisions) to some Forts on Lake Erie &ca. but that they were to return by the Month of March; then they fully determin’d with all the Forces they cou’d collect, which he understood wou’d be fifteen hundred regulars, besides Indians, to go down the River Ohio, & propose building many other Forts, & that their chief residence wou’d be at the Logstown; & that they had near three hundred Canoes to transport their Soldiers, Provisions & Ammunition &ca.” (P.R.O., C.O.5/1328, ff. 43–44).



   
   Almost immediately upon GW’s return to Williamsburg, Dinwiddie ordered publication of his journal. It appeared as The Journal of Major George Washington, Sent by the Hon. Robert Dinwiddie, Esq; His Majesty’s Lieutenant-Governor, and Commander in Chief of Virginia, to the Commandant of the French Forces on Ohio. To Which Are Added, the Governor’s Letter, and a Translation of the French Officer’s Answer (Williamsburg: William Hunter, 1754). GW prefaced the publication with the following “Advertisement”:



   
   “As it was thought adviseable by his Honour the Governor to have the following Account of my Proceedings to and from the French on Ohio, committed to Print; I think I can do no less than apologize, in some Measure, for the numberless Imperfections of it.



   
   “There intervened but one Day between my Arrival in Williamsburg, and the Time for the Council’s Meeting, for me to prepare and transcribe, from the rough Minutes I had taken in my Travels, this Journal; the writing of which only was sufficient to employ me closely the whole Time, consequently admitted of no Leisure to consult of a new and proper Form to offer it in, or to correct or amend the Diction of the old; neither was I apprised, or

did in the least conceive, when I wrote this for his Honour’s Perusal, that it ever would be published, or even have more than a cursory Reading; till I was informed, at the Meeting of the present General Assembly, that it was already in the Press.



   
   “There is nothing can recommend it to the Public, but this. Those Things which came under the Notice of my own Observation, I have been explicit and just in a Recital of:—Those which I have gathered from Report, I have been particularly cautious not to augment, but collected the Opinions of the several Intelligencers, and selected from the whole, the most probable and consistent Account.



   
   G. Washington.


   
   
   The journal was printed in various colonial newspapers (see, for example, Md. Gaz., 21 & 28 Mar. 1754; Boston Gaz., 16 April–21 May 1754). On 15 Feb. 1754 the journal was delivered to the House of Burgesses, and on 21 Feb. the burgesses voted the sum of £50 to GW “to testify our Approbation of his Proceedings on his Journey to the Ohio” (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1752–58, 182, 185).

